73 F.3d 364NOTICE: Seventh Circuit Rule 53(b)(2) states unpublished orders shall not be cited or used as precedent except to support a claim of res judicata, collateral estoppel or law of the case in any federal court within the circuit.
Gwaine COLLINS, Petitioner-Appellant,v.UNITED STATES of America, Respondent-Appellee.
No. 94-2863.
United States Court of Appeals, Seventh Circuit.
Submitted Dec. 20, 1995.*Decided Dec. 22, 1995.

Before CUMMINGS, KANNE, ILANA DIAMOND ROVNER, Circuit Judges.

ORDER

1
Gwaine Collins moved to vacate, set aside, or correct his sentence pursuant to 28 U.S.C. Sec. 2255 alleging numerous grounds for relief including ineffective assistance of trial and appellate counsel.  The district court denied petitioner's ineffective assistance of counsel claims without granting an evidentiary hearing and dismissed petitioner's remaining claims for waiver and procedural bars.  For the reasons stated by the district court in its entry dated July 19, 1994, we AFFIRM.



*
 After preliminary examination of the briefs, the court notified the parties that it had tentatively concluded that oral argument would not be helpful to the court in this case.  The notice provided that the parties could file a "Statement as to Need of Oral Argument."   See Fed.R.App.P. 34(a);  Cir.R. 34(f).  Appellant filed a statement requesting oral argument.  After reviewing this statement, the record and appellate briefs, we deny appellant's request.  Accordingly, the appeal is submitted on the briefs and the record